IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RIVERVIEW SCHOOL DISTRICT,                  :   No. 243 WAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
RIVERVIEW EDUCATION ASSOCIATION,            :
PSEA/NEA,                                   :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of December, 2021, the Petition for Allowance of Appeal

is DENIED.